UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1665


DAVID R. CORBIN,

                    Plaintiff - Appellant,

             v.

JUDGE TALMADGE BAGGETT; BILLY WEST, DISTRICT ATTORNEY; THE
WILLIFORD LAW FIRM; ELLEN HANCOCK, TRIAL ADMINISTRATOR OF
THE COURT; CHRISTA BAKER, TRIAL ADMINISTRATOR OF THE
COURT,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cv-00129-CCE-LPA)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


David R. Corbin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         David R. Corbin seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation to deny relief on his 42 U.S.C. § 1983 (2012) complaint. We

dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s order was entered on the docket on April 21, 2017. The notice

of appeal was filed on May 24, 2017. Because Corbin failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                               2